Exhibit 99.1 News From Royal Caribbean Cruises Ltd. Corporate Communications Office 1050 Caribbean Way, Miami, Florida 33132-2096 Contact:Ian Bailey (305) 982-2625 For Immediate Release ROYAL CARIBBEAN REPORTSTHIRD QUARTER RESULTS AND UPDATES 2012 GUIDANCE MIAMI – October 25, 2012 – Royal Caribbean Cruises Ltd. (NYSE, OSE: RCL) today reported better than expected third quarter results and increased its earnings outlook for full year 2012. KEY HIGHLIGHTS ● Results For the Third Quarter 2012: Both close-in booking activity and cost controls were stronger than the company anticipated in its previous guidance. ° Net Yields increased 0.1% on a Constant-Currency basis (down 2.4% As-Reported); ° Net Cruise Costs (“NCC”) excluding fuel increased 2.0% on a Constant-Currency basis (declined 0.2% As-Reported); and ° Net income was $367.8 million, or $1.68 per share, versus net income of $399.0 million, or $1.82 per share, in 2011. ● Fourth Quarter 2012: ° Net Yields are expected to increase approximately 1% on both a Constant-Currency and As-Reported basis; ° NCC excluding fuel are expected to be up approximately 1% on a Constant-Currency basis and flat to up 1% on an As-Reported basis; and ° Earnings per share are expected to be within a range of ($0.02) to $0.08. ● Full Year 2012: ° Net Yields are expected to increase approximately 3% on a Constant-Currency basis and1% to 2% on an As-Reported basis; ° NCC excluding fuel are expected to be up approximately 4% on a Constant-Currency basis and up 2% to 3% on an As-Reported basis; and ° Earnings per share are expected to be within a range of $1.85 to $1.95. “The strong third quarter certainly validates our confidence in our business model,” said Richard D. Fain, chairman and chief executive officer.“Strong close-in demand and our focus on costs drove substantially better results than expected.I am especially gratified that we are still seeing price increases in a year marked by so many external pressures,” Fain continued. Third Quarter 2012 Results Royal Caribbean Cruises Ltd. today announced third quarter 2012 net income of $367.8 million, or $1.68 per share, versus income of $399.0 million, or $1.82 per share, in the third quarter of 2011. Close-in bookings for the third quarter across most itineraries - including Europe - were stronger than anticipated, resulting in a Net Yield increase of 0.1% on a Constant-Currency basis.NCC excluding fuel were also better than anticipated and increased 2.0% on a Constant-Currency basis (declined 0.2% As-Reported).Approximately 200 basis points of the Net Yield improvement and approximately 220 basis points of the NCC excluding fuel increases during the quarter relate to previously announced deployment initiatives and changes to the company’s international distribution system. Bunker pricing net of hedging for the third quarter was $639 per metric ton and consumption was 334,200 metric tons. Outlook Fourth Quarter 2012 As the company anticipated in February, the tragedy in Italy had its biggest yield impact in the second and third quarters of the year.The effect of the incident on bookings has continued to wane and fourth quarter 2012 Net Yields are expected to increase approximately 1% on both Constant-Currency and As-Reported bases.Excluding previously referenced 2 of 14 deployment initiatives and changes to the company’s international distribution system, Net Yields for the quarter are expected to be approximately flat. For the fourth quarter of 2012, NCC excluding fuel are expected to be up approximately 1% on a Constant-Currency basis and flat to up 1% on an As-Reported basis.Excluding the deployment initiatives and changes to the company’s international distribution system, NCC excluding fuel are expected to be approximately flat on both a Constant-Currency and As-Reported basis. Full Year 2012 The company increased its guidance for full year earnings per share by $0.15 to a range of $1.85 to $1.95. This increase has been mainly driven by stronger than anticipated revenue (+$0.06 per share) and expense reduction (+$0.06 per share).The remaining $0.03 per share improvement is principally due to currency benefits net of oil price increases. For the full year of 2012, Net Yields are expected to increase approximately 3% on a Constant-Currency basis and to be up1% to 2% on an As-Reported basis.Approximately 200-250 basis points of the expected improvement in Net Yields relates to deployment initiatives and changes to the company’s international distribution system. For the full year, NCC excluding fuel are expected to increase approximately 4% on a Constant-Currency basis (up 2% to 3% As-Reported).Excluding deployment initiatives and changes to the company’s distribution system, Constant-Currency NCC excluding fuel are expected to be flat to up 1%. Capacity Additions The company noted that it is engaged in negotiations for the possible construction of an Oasis-type newbuild that would be delivered in middle to late 2016.While the company has not entered into any agreement at this time, it hopes to do so before year’s end.The new ship is expected to cost less on a per berth basis than either of the first two Oasis-class vessels. 3of 14 “The Oasis of the Seas and Allure of the Seas have proven themselves to be exceptionally attractive ships by generating the highest guest satisfaction ratings in the fleet coupled with very compelling financial returns,” said Richard D. Fain, chairman and chief executive officer.Fain continued, “Ordering another such ship for delivery in 2016, at a lower cost, with better energy efficiency is very consistent with our balanced goals of prudent growth, return improvement and debt reduction.” 2013 Outlook The company noted that while it is very early in the 2013 bookings cycle and visibility at this time is limited, the company is encouraged by the trends so far.For the year 2013, booked load factors and average per diems are both slightly higher currently than at this same time last year. This is particularly encouraging in light of the fact that these prior year comparisons relate to bookings before the Costa Concordia incident which occurred in January 2012. FUEL EXPENSE & GUIDANCE SUMMARY Fuel Expense The company does not forecast fuel prices, and its fuel cost calculations are based on current at-the-pump prices, net of hedging impacts. Based on today’s fuel prices the company has included $229 million and $910 million of fuel expense in its fourth quarter 2012 and full year 2012 guidance, respectively. Forecasted consumption is now 58% hedged via swaps for the remainder of 2012 and 54%, 45%,25% and 7% hedged for 2013, 2014, 2015 and 2016, respectively.For the same five-year period, the average cost per metric ton of the hedge portfolio is approximately $522, $568, $623, $610 and $582, respectively. 4of 14 During the third quarter the company fully liquidated its previously disclosed WTI fuel option portfolio resulting in a $1.8 million gain.Year-to-date through September, the company has recorded a net loss of $5.7 million on this portfolio. The company provided the following fuel statistics for the fourth quarter and full year 2012: FUEL STATISTICS Fourth Quarter 2012 Full Year 2012 Fuel Consumption (metric tons) Fuel Expenses $229 million $910 million Percent Hedged (fwd consumption) 58% 58% Impact of 10% change in fuel prices $9 million $9 million The company provided the following additional guidance for the fourth quarter and full year of 2012: GUIDANCE As-Reported Constant-Currency Fourth Quarter 2012 Net Yields Approx. 1% Approx. 1% Net Cruise Costs per APCD Approx. 2% 2% to 3% Net Cruise Costs per APCD, excluding Fuel Flat to 1% Approx. 1% Full Year 2012 Net Yields 1% to 2% Approx. 3% Net Cruise Costs per APCD 5% to 6% Approx. 7% Net Cruise Costs per APCD, excluding Fuel 2% to 3% Approx. 4% Fourth Quarter 2012 Full Year 2012 Capacity Increase 1.4% 1.4% Depreciation and Amortization $185 to $195 million $725 to $735 million Interest Expense, net $80 to $90 million $330 to $340 million EPS ($0.02) to $0.08 $1.85 to $1.95 5of 14 Exchange rates used in guidance calculations Current – October Previous - July EUR GBP CAD BRL AUD Liquidity and Financing Arrangements As of September 30, 2012, liquidity was $­­­1.9 billion, including cash and the undrawn portion of the company’s unsecured credit facilities.As previously disclosed, the company has taken a number of actions this year to augment liquidity in advance of its 2013 and 2014 scheduled debt maturities, including increasing the size of its revolving credit facility due July 2016 by $233 million and establishing a €365 million 5-year unsecured delayed-draw bank facility.More recently, the company further bolstered its liquidity through a new $290 million 3 ½ year unsecured bank facility. In part, this additional liquidity was used for the early extinguishment of €255 million(or approximately 25%) of the company’s €1.0 billion senior notes due in January 2014. The company also has committed unsecured financing for its remaining newbuilds.The company noted that scheduled debt maturities for 2012, 2013 and 2014 are now $600 million, $1.5 billion and $1.5 billion, respectively. Capital Expenditures and Capacity Guidance Based on current ship orders, projected capital expenditures for 2012, 2013, 2014 and 2015 are $1.3 billion, $600 million, $1.1 billion and $1.0 billion, respectively. Capacity increases for 2012, 2013, 2014 and 2015 are 1.4%, 1.3%, 1.0% and 6.5%, respectively. 6of 14 Conference Call Scheduled The company has scheduled a conference call at 10 a.m. Eastern Daylight Time today to discuss its earnings.This call can be heard, either live or on a delayed basis, on the company’s investor relations web site at www.rclinvestor.com. Selected Operational and Financial Metrics Available Passenger Cruise Days (“APCD”) APCD is our measurement of capacity and represents double occupancy per cabin multiplied by the number of cruise days for the period.We use this measure to perform capacity and rate analysis to identify the main non-capacity drivers that cause our cruise revenues and expenses to vary. Constant-Currency We believe Net Yields and Net Cruise Costs are our most relevant non-GAAP financial measures.However, a significant portion of our revenue and expenses are denominated in currencies other than the United States dollar. Because our reporting currency is the United States dollar, the value of these revenues and expenses in US dollars will be affected by changes in currency exchange rates.Although such changes in local currency prices is just one of many elements impacting our revenues and expenses, it can be an important element.For this reason, we also monitor Net Yields and Net Cruise Costs on a “Constant-Currency” basis – i.e. as if the current period’s currency exchange rates had remained constant with the comparable prior period’s rates.We calculate "Constant-Currency" by applying the average prior year period exchange rates for each of the corresponding months of the reported and/or forecasted period, so as to calculate what the results would have been had exchange rates been the same throughout both periods.We do not make predictions about future exchange rates and use current exchange rates for calculations of future periods.It should be emphasized that the use of Constant-Currency is primarily used by us for comparing short-term changes and/or projections. 7 of 14 Over the longer term, changes in guest sourcing and shifting the amount of purchases between currencies significantly change the impact of the purely currency-based fluctuations. Gross Cruise Costs Gross Cruise Costs represent the sum of total cruise operating expenses plus marketing, selling and administrative expenses. Gross Yields Gross Yields represent total revenues per APCD. Net Cruise Costs and Net Cruise Costs Excluding Fuel Net Cruise Costs and Net Cruise Costs Excluding Fuel represent Gross Cruise Costs excluding commissions, transportation and other expenses and onboard and other expenses and, in the case of Net Cruise Costs Excluding Fuel, fuel.In measuring our ability to control costs in a manner that positively impacts net income, we believe changes in Net Cruise Costs and Net Cruise Costs Excluding Fuel to be the most relevant indicators of our performance.A reconciliation of historical Gross Cruise Costs to Net Cruise Costs and Net Cruise Costs Excluding Fuel is provided below under Results of Operations.We have not provided a quantitative reconciliation of projected Gross Cruise Costs to projected Net Cruise Costs and projected Net Cruise Costs Excluding Fuel due to the significant uncertainty in projecting the costs deducted to arrive at these measures.Accordingly, we do not believe that reconciling information for such projected figures would be meaningful. Net Debt-to-Capital Net Debt-to-Capital is a ratio which represents total long-term debt, including the current portion of long-term debt, less cash and cash equivalents (“Net Debt”) divided by the sum of Net Debt and total shareholders' equity.We believe Net Debt and Net Debt-to-Capital, along with total long-term debt and shareholders' equity are useful measures of our capital structure. 8 of 14 Net Revenues Net Revenues represent total revenues less commissions, transportation and other expenses and onboard and other expenses. Net Yields Net Yields represent Net Revenues per APCD.We utilize Net Revenues and Net Yields to manage our business on a day-to-day basis as we believe that it is the most relevant measure of our pricing performance because it reflects the cruise revenues earned by us net of our most significant variable costs, which are commissions, transportation and other expenses and onboard and other expenses.We have not provided a quantitative reconciliation of projected Gross Yields to projected Net Yields due to the significant uncertainty in projecting the costs deducted to arrive at this measure.Accordingly, we do not believe that reconciling information for such projected figures would be meaningful. Occupancy Occupancy, in accordance with cruise vacation industry practice, is calculated by dividing Passenger Cruise Days by APCD.A percentage in excess of 100% indicates that three or more passengers occupied some cabins. Passenger Cruise Days Passenger Cruise Days represent the number of passengers carried for the period multiplied by the number of days of their respective cruises. 9of 14 Royal Caribbean Cruises Ltd. (NYSE, OSE: RCL) is a global cruise vacation company that owns Royal Caribbean International, Celebrity Cruises, Pullmantur, Azamara Club Cruises and CDF Croisières de France, as well as TUI Cruises through a 50 percent joint venture.Together, these six brands operate a combined total of 41 ships with three under construction.They operate diverse itineraries around the world that call on approximately 460 destinations on all seven continents.Additional information can be found on www.royalcaribbean.com, www.celebritycruises.com, www.pullmantur.es, www.azamaraclubcruises.com, www.cdfcroisieresdefrance.com or www.rclinvestor.com. Certain statements in this release relating to, among other things, our future performance constitute forward-looking statements under the Private Securities Litigation Reform Act of 1995.These statements include, but are not limited to, statements regarding expected financial results for the fourth quarter and full year 2012 and the costs and yields expected in 2012 and other future periods.Words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “goal,” “intend,” “may,” “plan,” “project,” “seek,” “should,” “will,” and similar expressions are intended to identify these forward-looking statements.Forward-looking statements reflect management’s current expectations, are inherently uncertain and are subject to risks, uncertainties and other factors, which could cause our actual results, performance or achievements to differ materially from the future results, performance or achievements expressed or implied in those forward-looking statements.Examples of these risks, uncertainties and other factors include, but are not limited to the following: the impact of the economic environment on the demand for cruises, the impact of the economic environment on our ability to generate cash flows from operations or obtain new borrowings from the credit or capital markets in amounts sufficient to satisfy our capital expenditures, debt repayments and other financing needs, the uncertainties of conducting business internationally and expanding into new markets, changes in operating and financing costs, vacation industry competition and changes in industry capacity and overcapacity, emergency ship repairs, including the related lost revenue, the impact of ship delivery delays, ship cancellations or ship construction price increases, financial difficulties encountered by shipyards or their subcontractors and incidents or adverse publicity concerning the cruise vacation industry such as the Costa Concordia casualty and the unavailability or cost of air service. More information about factors that could affect our operating results is included under the captions “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our most recent annual report on Form 10-K and subsequent quarterly reports on Form 10-Q, copies of which may be obtained by visiting our Investor Relations web site at www.rclinvestor.com or the SEC’s web site at www.sec.gov. Undue reliance should not be placed on the forward-looking statements in this release, which are based on information available to us on the date hereof. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Non-GAAP Measures of Financial Performance This press release includes certain non-GAAP financial measures as defined under Securities and Exchange Commission rules, which we believe provide useful information to investors as a supplement to our consolidated financial statements which are prepared and presented in accordance with generally accepted accounting principles, or GAAP. The presentation of non-GAAP financial information is not intended to be considered in isolation or as a substitute for, or superior to, the financial information prepared and presented in accordance with GAAP.These measures may be different from non-GAAP measures used by other companies. In addition, these non-GAAP measures are not based on any comprehensive set of accounting rules or principles. Non-GAAP measures have limitations in that they do not reflect all of the amounts associated with our results of operations as do the corresponding GAAP measures. A reconciliation to the most comparable GAAP measure of all non-GAAP financial measures included in this press release can be found in the tables included at the end of this press release. Financial Tables Follow (####) 10of 14 ROYAL CARIBBEAN CRUISES LTD. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (unaudited; in thousands, except per share data) Quarter Ended Nine Months Ended September 30, September 30, Passenger ticket revenues $ Onboard and other revenues Total revenues Cruise operating expenses: Commissions, transportation and other Onboard and other Payroll and related Food Fuel Other operating Total cruise operating expenses Marketing, selling and administrative expenses Depreciation and amortization expenses Operating Income Other income (expense): Interest income Interest expense, net of interest capitalized Extinguishment of unsecured senior notes - - Other income (expense) Net Income $ Earnings Per Share: Basic $ Diluted $ Weighted-Average Shares Outstanding: Basic Diluted Comprehensive Income (Loss) Net Income $ Other comprehensive income (loss): Foreign currency translation adjustments Change in defined benefit plans - - - Gain (loss) on cash flow derivative hedges Total other comprehensive income (loss) Comprehensive Income $ STATISTICS Quarter Ended Nine Months Ended September 30, September 30, Passengers Carried Passenger Cruise Days APCD Occupancy 107.3% 107.9% 105.3% 105.4% 11of 14 ROYAL CARIBBEAN CRUISES LTD. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) Asof September 30, December 31, (unaudited) Assets Current assets Cash and cash equivalents $ $ Trade and other receivables, net Inventories Prepaid expenses and other assets Derivative financial instruments Total current assets Property and equipment, net Goodwill Other assets $ $ Liabilities and Shareholders' Equity Current liabilities Current portion of long-term debt $ $ Accounts payable Accrued interest Accrued expenses and other liabilities Customer deposits Total current liabilities Long-term debt Other long-term liabilities Commitments and contingencies Shareholders' equity Preferred stock ($0.01 par value; 20,000,000 shares authorized; none outstanding) - - Common stock ($0.01 par value; 500,000,000 shares authorized; 228,384,628 and 227,366,165 shares issued, September 30, 2012 and December 31, 2011, respectively) Paid-in capital Retained earnings Accumulated other comprehensive loss Treasury stock (10,308,683 common shares at cost, September 30, 2012 and December 31, 2011) Total shareholders' equity $ $ 12 of 14 ROYAL CARIBBEAN CRUISES LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Nine Months Ended September 30, Operating Activities Net income $ $ Adjustments: Depreciation and amortization Loss (gain) on fuel call options Loss on extinguishment of debt - Changes in operating assets and liabilities: Decrease in trade and other receivables, net Decrease (increase) in inventories Increase in prepaid expenses and other assets Increase in accounts payable Decrease in accrued interest Increase in accrued expenses and other liabilities Increase in customer deposits Cash received on settlement of derivative financial instruments - Dividends received from unconsolidated affiliate - Other, net Net cash provided by operating activities Investing Activities Purchases of property and equipment Cash received on settlement of derivative financial instruments Loan to unconsolidated affiliate - Cash payments receivedon loan to unconsolidated affiliate - Proceeds from the sale of ships Other, net Net cash used in investing activities Financing Activities Debt proceeds Debt issuance costs Repayments of debt Extinguishment of unsecured senior notes - Dividends paid Proceeds from exercise of common stock options Other, net Net cash used in financing activities Effect of exchange rate changes on cash Net (decrease) increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure Cash paid during the period for: Interest, net of amount capitalized $ $ 13 of 14 ROYAL CARIBBEAN CRUISES LTD. NON-GAAP RECONCILING INFORMATION (unaudited) Gross Yields and Net Yields were calculated as follows (in thousands, except APCD and Yields): Quarter Ended Nine Months Ended September 30, September 30, On a Constant Currency basis On a Constant Currency basis Passenger ticket revenues $ Onboard and other revenues Total revenues Less: Commissions, transportation and other Onboard and other Net revenues $ APCD Gross Yields $ Net Yields $ Gross Cruise Costs, Net Cruise Costs and Net Cruise Costs Excluding Fuel were calculated as follows (in thousands, except APCD and costs per APCD): Quarter Ended Nine Months Ended September 30, September 30, On a Constant Currency basis On a Constant Currency basis Total cruise operating expenses $ Marketing, selling and administrative expenses Gross Cruise Costs Less: Commissions, transportation and other Onboard and other Net Cruise Costs $ Less: Fuel Net Cruise Costs Excluding Fuel $ APCD Gross Cruise Costs per APCD $ Net Cruise Costs per APCD $ Net Cruise Costs Excluding Fuel per APCD $ Net Debt-to-Capital was calculated as follows (in thousands): As of September 30, December 31, Long-term debt, net of current portion $ $ Current portion of long-term debt Total debt Less: Cash and cash equivalents Net Debt $ $ Total shareholders' equity $ $ Total debt Total debt and shareholders' equity Debt-to-Capital 47.2% 50.3% Net Debt Net Debt and shareholders' equity $ $ Net Debt-to-Capital 46.4% 49.5% 14 of 14
